2020 IL App (2d) 190722
                                        No. 2-19-0722
                                 Opinion filed October 7, 2020


                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                      SECOND DISTRICT


JAMIE DZIERWA,                                  )   Appeal from the Circuit Court
                                                )   of Du Page County.
       Plaintiff-Appellant,                     )
                                                )
                                                )
v.                                              )   No. 16-L-461
                                                )
JOSEPH ORI, ELISABETH ORI, and                  )
BRAD HOEBEL,                                    )
                                                )
       Defendants                               )
                                                )   Honorable
(Joseph Ori and Elisabeth Ori, Defendants-      )   Robert W. Rohm,
Appellees).                                     )   Judge, Presiding.


       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices McLaren and Bridges concurred in the judgment and opinion.

                                             OPINION

¶ 1 Plaintiff, Jamie Dzierwa, brought suit against defendants, Joseph Ori, Elisabeth Ori, and Brad

Hoebel, seeking recovery for injuries sustained when the Oris’ dog, a 105-pound Cane Corso named

Fiona, bit her. Dzierwa asserted claims under a theory of negligence and under the Animal Control

Act (Act) (510 ILCS 5/1 et seq. (West 2018)). The Oris moved for summary judgment on
2020 IL App (2d) 190722


the claims against them. The trial court granted the motion, and Dzierwa brought this appeal.1 We

affirm.

¶2                                          I. BACKGROUND

¶ 3 Dzierwa’s injury occurred at the Oris’ home on July 25, 2015. The Oris were out of town and

Hoebel, who is Elisabeth’s brother, was house-sitting and taking care of Fiona. According to

depositions submitted in support of the Oris’ summary judgment motion, before leaving town,

Elisabeth instructed Hoebel to “feed [Fiona] and walk her and give her love.” Hoebel had taken

care of Fiona on a few prior occasions. Dzierwa and several others were visiting the Oris’ home at

Hoebel’s invitation. At her deposition, Elisabeth testified that she was aware that Hoebel had

friends over at the Oris’ home on prior occasions. On the other hand, Joseph testified that Hoebel

was told not to have anyone visit the home other than Hoebel’s girlfriend.

¶ 4 Fiona had never bitten anyone or exhibited aggressive behavior prior to biting Dzierwa. She

did not typically jump on visitors to the Oris’ home. As of March 2018, when Elisabeth gave her

deposition, the Oris had owned Fiona for seven years. Some children were fearful of Fiona and the

Oris would keep Fiona and those children apart. Otherwise, the Oris did not generally keep Fiona

away from guests. Elisabeth testified that Fiona would growl at people “[f]rom the car, through

the window.” Joseph testified that Fiona would growl through the window when strangers

approached the Oris’ home. Fiona did not like other dogs and would bark at them. On one occasion

in 2015, prior to injuring Dzierwa, Fiona got into a fight with another dog at a dog park.

¶5                                            II. ANALYSIS

          1 This   is an interlocutory appeal, as the Oris’ claim against Hoebel under the Act remains

pending.




                                                    -2-
2020 IL App (2d) 190722


¶ 6 We first consider whether the trial court erred in entering summary judgment for the Oris on

Dzierwa’s common-law negligence claim. Summary judgment will be entered “if the pleadings,

depositions, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” 735 ILCS 5/2-1005(c) (West 2018). “A genuine issue of material fact precluding summary

judgment exists where the material facts are disputed, or, if the material facts are undisputed,

reasonable persons might draw different inferences from the undisputed facts.” Adames v.

Sheahan, 233 Ill. 2d 276, 296 (2009). Rulings on summary judgment motions are subject to de

novo review. Lewis v. Lead Industries Ass’n, 2020 IL 124107, ¶ 15.

¶ 7 The elements of a cause of action for negligence are “the existence of a duty of care owed

by the defendant to the plaintiff, a breach of that duty, and an injury proximately caused by that

breach.” Marshall v. Burger King Corp., 222 Ill. 2d 422, 430 (2006). In a negligence action arising

from an injury caused by a dog, the plaintiff must prove that the defendant “knew or had reason to

know that the dog would be dangerous.” (Internal quotation marks omitted.) Sedlacek v. Belmonte

Properties, LLC, 2014 IL App (2d) 130969, ¶ 21.

¶ 8 Dzierwa argues that summary judgment was improper because the deposition testimony shows

that the Oris knew or had reason to know of Fiona’s vicious propensities. She points to the

testimony that Fiona had gotten into a fight with another dog at a dog park. However, fights

between dogs do not presage attacks on humans. See Keightlinger v. Egan, 65 Ill. 235, 237 (1872)

(“To charge the defendant, he must have had knowledge of the dog’s propensity to do similar

mischief—that is, to bite mankind, and not animals only.”); Klitzka v. Hellios, 348 Ill. App. 3d
594, 601 (2004) (altercations with unfamiliar dogs did not indicate that dog was a danger to

children). Dzierwa also points to testimony that Fiona growled when people came to the door.



                                                -3-
2020 IL App (2d) 190722


Dzierwa cites no Illinois case law holding that the owner of a dog who growls at people is on

notice that the dog poses a threat to humans, and we have found none. However, we agree with

courts in other jurisdictions that have declined to so hold. See, e.g., Hiner v. Mojica, 722 N.W.2d
914, 919 (Mich. Ct. App. 2006) (“While the evidence indicated that defendant’s dog was barking,

snarling, and jumping toward *** plaintiff [and a coworker], the evidence did not establish that

the dog was abnormally vicious, or that the dog had unusually dangerous propensities of which

defendant knew or should have known.”); Fontanas v. Wilson, 751 N.Y.S.2d 656, 657 (App. Div.

2002) (evidence “establish[ing] nothing more than the fact that defendants own a large dog who

barks or growls when strangers approach his owners or his property” was insufficient to establish

vicious propensities). Because there is no evidence that the Oris knew or had reason to know that

Fiona was dangerous, they were entitled to judgment as a matter of law on Dzierwa’s common law

negligence claim.

¶ 9 We next consider whether it was error to enter summary judgment on Dzierwa’s claim under

the Act. Section 16 of the Act provides:

       “If a dog or other animal, without provocation, attacks, attempts to attack, or injures any

       person who is peaceably conducting himself or herself in any place where he or she may

       lawfully be, the owner of such dog or other animal is liable in civil damages to such person

       for the full amount of the injury proximately caused thereby.” 510 ILCS 5/16 (West 2018).

“Owner” means “any person having a right of property in an animal, or who keeps or harbors an

animal, or who has it in his care, or acts as its custodian, or who knowingly permits a dog to remain

on any premises occupied by him or her.” Id. § 2.16.

¶ 10 Although it would seem from the Act’s language that it would impose strict liability on anyone

with a property interest in the dog, courts have read the Act to “ ‘require a factual or



                                                -4-
2020 IL App (2d) 190722


reasonable basis for liability.’ ” Hayes v. Adams, 2013 IL App (2d) 120681, ¶ 13 (quoting

Wilcoxen v. Paige, 174 Ill. App. 3d 541, 543 (1988)). Thus, the Act “has been held not to apply

in several situations where the plaintiff has brought himself or herself within its express terms.”
Id. ¶ 14.

¶ 11 In Hayes, we held that the legal owner of a dog could not be held liable for an injury it caused

where “she was not in a position to control the dog or prevent the injury.” Id. ¶ 20. In Hayes, the

defendant brought the dog to a veterinary clinic for a surgical procedure. A clinic employee took

the dog for a walk before the procedure, using a leash owned by the clinic. The dog escaped from

the leash, ran away, and bit the plaintiff, who was trying to catch the dog. Because the defendant

“relinquished care, custody, and control to the veterinary clinic, and there was nothing to indicate

that she had any reason to believe that the clinic would allow the dog to escape or that the dog

would bite someone” (id.), there was no reasonable basis for imposing liability. Similarly, the Oris

relinquished care, custody, and control of Fiona to Hoebel, and, as explained in connection with

Dzierwa’s common-law negligence claim, the Oris had no reason to believe that Fiona would pose

a danger to Hoebel’s guests.

¶ 12 In an effort to distinguish Hayes, Dzierwa argues that, unlike the defendant in Hayes, the

Oris “controlled the human traffic to which the dog would be exposed.” The argument is

unpersuasive. The Oris relinquished full control over Fiona, giving Hoebel broad discretion to

make decisions as to how to care for her and protect others from violent encounters with her. That

discretion extended to determining whether and how to limit Fiona’s contact with other people.

Dzierwa’s argument seems to be that the Oris had control over Fiona because they had control

over how much discretion to give Hoebel to control Fiona. That sort of indirect control is not

sufficient to impose liability under the Act. One of the principal cases upon which Hayes relied—



                                                -5-
2020 IL App (2d) 190722


Carl v. Resnick, 306 Ill. App. 3d 453 (1999)—supports our conclusion. In Carl, Judy Carl (the

plaintiff), Shelly Resnick (the defendant), and a third woman, Kathy Paddock, were riding horses.

Resnick owned the horses that Carl and Paddock were riding. Carl was injured when the horse that

Paddock was riding kicked her. The Carl court concluded that, for purposes of liability under the

Act, Resnick was an owner of the horse. The court stressed that

       “[Resnick] was more than the mere legal owner of the horse at the time of the incident.

       Although Paddock was riding [Resnick’s] horse, not only was [Resnick] present when the

       incident occurred, but she testified in her deposition that she would never let anybody ride

       her horse without her being present. When asked why not, she responded ‘[b]ecause she’s

       mine. I wouldn’t ever send my horse out with anybody else besides me.’ [Resnick’s]

       testimony, in conjunction with her presence at the time of the incident and her legal

       ownership of the horse, clearly established that she maintained care, custody, and control

       of her horse to bring her within the definition of ‘owner’ found in the Animal Control Act.”

       (Emphasis added.) Id. at 463-64.

The necessary implication is that Resnick would not have been considered the “owner” of the

horse that Paddock was riding if Resnick had fully relinquished control of the horse to Paddock by

letting her ride unaccompanied.

¶ 13 In a further effort to escape the rule in Hayes, Dzierwa cites an unpublished order decided

under Illinois Supreme Court Rule 23(b) (eff. Apr. 1, 2018): Schmit v. Metcalf, 2017 IL App (2d)
151040-U. Although Dzierwa recognizes that such orders are not precedential (see Ill. S. Ct. R.

23(e)(1) (eff. Apr. 1, 2018)), she contends that she is citing it here merely so that we can consider

its “rationale and reasoning.” However, that is not a permissible purpose for which a Rule 23 order

may be cited. Rule 23(e)(1) expressly states that such orders “may not be cited by any party except



                                                -6-
2020 IL App (2d) 190722


to support contentions of double jeopardy, res judicata, collateral estoppel or law of the case.” Id.

Dzierwa correctly notes that, in In re Estate of LaPlume, 2014 IL App (2d) 130945, ¶ 24, we cited

a Rule 23 order “as an example of a court’s reasoning and as a reasonability check.” However, this

court is not a “party” and so is not subject to Rule 23(e)’s limitation on the purposes for which Rule

23 orders may be cited. See Crystal Lake Ltd. Partnership v. Baird & WarnerResidential Sales,

Inc., 2018 IL App (2d) 170714, ¶ 86. Because the citation of Schmit violates Rule 23(e), we will

not consider that case.

¶ 14 Because the Oris lacked control over Fiona during the relevant time frame, they were not

subject to liability under the Act and were entitled to summary judgment on the claim based on the

Act.

¶ 15                                    III. CONCLUSION

¶ 16 For the foregoing reasons, the judgment of the circuit court of Du Page County is affirmed.

¶ 17 Affirmed.




                                                -7-
2020 IL App (2d) 190722



                                  No. 2-19-0722


 Cite as:                 Dzierwa v. Ori, 2020 IL App (2d) 190722


 Decision Under Review:   Appeal from the Circuit Court of Du Page County, No. 16-L-
                          461; the Hon. Robert W. Rohm, Judge, presiding.


 Attorneys                Joseph LaRocco, of Law Offices of Francis J. Discipio, Ltd., of
 for                      Oak Brook, for appellant.
 Appellant:



 Attorneys                Andrea R. Zenker, of Higgins & Burke, P.C., of St. Charles, for
 for                      appellees.
 Appellee:




                                       -8-